Citation Nr: 0514121	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chronic pyelonephritis.

2.  Entitlement to a compensable disability rating for 
verrucae of the hands.

3.  Entitlement to a compensable disability rating under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran has 
repeatedly stated that he receives ongoing treatment for his 
pyelonephritis from a Dr. White.  Moreover, Dr. White wrote a 
letter in January 2003 on the veteran's behalf, which makes 
reference to his most recent assessment of the veteran, 
including the reports of clinical laboratory tests of the 
blood and urine.  In January 2003, the veteran submitted 
private treatment records, dating from August 1998 to October 
1999, which also indicate that the veteran monitors his blood 
pressure with a Armron Device.  However, the evidence of 
record does indicate that the RO has made reasonable efforts 
to obtain relevant current treatment records, during the 
period from March 2001 to the present date, from Dr. White's 
office's; or the results of the veteran's blood pressure 
readings, during the period from August 1998 to the present 
date, in compliance with VA's duty to assist the veteran in 
the development of his claims.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Veterans Claims Assistance Act (VCAA)requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In the August 2002 VA 
examination report, the examiner (who conducted both the 
dermatology and genitourinary examinations commented that 
there were no medical records available to review.  
Accordingly, the veteran should be afforded new VA 
dermatology and genitourinary examinations to assess the 
current severity of his service-connected disabilities.

During the pendency of the veteran's appeal, the criteria for 
evaluating skin disabilities was significantly changed 
effective from August 30, 2002.  The statement of the case, 
issued in May 2003, indicates that the veteran's verrucae of 
the hands were evaluated under only the revised regulations.  
Therefore, the VA dermatology examination should evaluate his 
verrucae of the hands under the criteria for the previous and 
new regulations.  Littke, supra.  

The Board finds that the claim for a compensable disability 
rating under the provisions of 38 C.F.R. § 3.324, is 
inextricably intertwined with the issues of entitlement to 
higher disability ratings and must be initially considered by 
the RO before further appellate action can be taken on the 
veteran's claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, the increased disability ratings for 
pyelonephritis and verrucae of the hands must be resolved 
prior to further appellate action on this issue.  Therefore 
appellate consideration of this issue is deferred.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his pyelonephritis and verrucae of 
the hands since March 2001.  After the 
veteran has signed the appropriate 
releases, the RO should attempt to obtain 
copies of all treatment records 
identified that have not been previously 
secured, to specifically include the 
clinical records and laboratory reports 
from the University of Connecticut Health 
System, dated in May 2003; and William B. 
White, M.D., in Farmington, Connecticut, 
dating from March 2001 to the present 
date.  Any records received should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  The RO should also ask the veteran to 
provide the monitoring record of his 
blood pressure readings, dating from 
August 1998 to the present date, if 
available.

3.  After completion of the above-
requested action, the RO should schedule 
the veteran for VA dermatology and 
genitourinary examinations in order to 
determine the nature and severity of the 
veteran's pyelonephritis and verrucae of 
the hands.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiners.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

a.  Dermatology Examination for verrucae 
of the hands: Based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner is asked to 
provide an opinion as to the following:

1.	State the area of each scar in square 
inches; and specify whether the scar 
(i) has underlying soft tissue damage; 
(ii) is tender, adherent, elevated or 
depressed on palpation; or, (iii) 
cause limited motion of the affected 
part.  

2.	Specify whether the veteran's verrucae 
of the hands: (i) affects less than 5 
percent of the exposed areas; (ii) 
affects 5 to 19 percent of the exposed 
areas; (iii) affects 20 to 40 percent 
of the exposed areas; or, (iv) more 
than 40 percent of the exposed areas.

3.	Specify whether the veteran's verrucae 
of the hands require systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs; and, if yes: 
(i) specify whether the use of such 
therapy is intermittent, near 
constant, or constant; and (ii) 
specify the total duration, in terms 
of weeks, of such therapy during the 
past 12-month period.

b.  Genitourinary Examination for chronic 
pyelonephritis: Based upon the 
examination results, review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the examiner is asked to 
provide an opinion as to the following:

1.	Is the veteran's renal disease 
manifested by clinical signs and 
laboratory findings of: (i) albumin 
and cast with history of acute 
nephritis; (ii) albumin constant or 
recurring with hyaline and granular 
casts or red blood cells; or, 
transient or slight edema; (iii) 
constant albuminuria with some edema; 
(iv) definite decrease in kidney 
function; (v) persistent edema and 
albuminuria with BUN 40 to 80mg%; or 
(vi) creatinine 4 to 8mg%?

2.	Does the veteran present with 
generalized poor health characterized 
by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion 
as a result of his renal disease?

3.	Does the veteran's  renal disease 
preclude more than sedentary activity 
from one of the following: (i) 
persistent edema and albuminuria; (ii) 
BUN more than 80mg%; (iii) creatinine 
more than 8mg%; (iv) markedly 
decreased function of the kidney or 
other organ system, especially 
cardiovascular?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusion reached, in a 
legible report.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to higher disability ratings 
for pyelonephritis and verrucae of the 
hands (under both the old and revised 
regulations pertaining to disabilities of 
the skin), and, if not rendered moot, on 
entitlement to compensation under 
38 C.F.R. § 3.324.  If the determination 
remains adverse to the veteran, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



